DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 17, 2022 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed March 17, 2022.
Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. Applicant has amended independent claims 1 and 13 to include the limitation, “wherein the first heat-transfer member included in the second member comprises a laminated sheet” and argues (on pages 8-9 of Applicant’s Arguments) that cited prior art does not teach this limitation. While Examiner agrees this limitation was not taught in the embodiments previously cited by Examiner in the Non-Final Action, other embodiments of the cited prior art teach this limitation. For example, Lee (US Publication No. 2018/0007181) discloses (in Figure 6) wherein the first heat transfer member (comprised of 224 and 227) comprises a laminated sheet (Figure 6, 227 being a laminated sheet comprised of 2271-2273). Likewise, Hartman (US Publication No. 2017/0150651) teaches (in Figure 4) wherein the first heat transfer member (comprised of 14 and 15) comprised a laminated sheet (Figure 4, layers 14 and 15 creating a laminated sheet with adhesive layers between each). Therefore, a new ground of rejection is made through different interpretations of the previously cited prior art to address the amendments set forth.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Publication No. 2018/0007181).
Regarding claim 1, Lee discloses a display device (mobile terminal 100) comprising:
a first member (rear case 102) including a high-temperature part (main board 185 including heated drive chip 186’ and battery 191 in Figure 3), wherein the high-temperature part (186’ and 191) produces heat at a higher temperature than other parts of the display device (100) (see Paragraph [0006]); and 
a second member (frame 105) that is attachable (Paragraph [0102], rear case 102 is coupled to a rear surface of the frame 105) to the first member (rear case 102) including the high-temperature part (186’ of 185 and 191) (Figure 3-4 and Paragraphs [0051] and [0102], 102 including 185 and 191), the second member (105) including a first heat-transfer member (Figures 5-6, comprised of 224 and thermally conductive sheet 227, where 227 is comprised of 2271-2273; NOTE: 224 is not defined in specification, but is likely conductive tape 226, or other conductive material layer) that is deformable (Paragraph [0119], 227 having elasticity) and configured to be in partial contact (Figure 7, 227 contacting 186’ of 185 through 224) with the high-temperature part (186’) of the first member (102) and an elastic body (flexible material 228) that allows the first heat-transfer member (comprised of 224 and 227) of the second member (105) to abut on the high-temperature part (186’) of the first member (102), wherein the first heat-transfer member (comprised of 224 and 227) included in the second member (105) comprises a laminated sheet (Figure 6, 227 being a laminated sheet comprised of 2271-2273) (see Figures 2-6).
Regarding claim 2, Lee discloses the display device according to claim 1, and further discloses wherein the high temperature part of the first member (102) includes at least a first high-temperature part (186’) and a second high-temperature part (Figure 3, battery 191) that is different from the first high-temperature part (186’) (Figure 3-4 and Paragraphs [0051] and [0102], 102 including 185 and 191).
Regarding claim 12, Lee discloses the display device according to claim 1, and further discloses wherein the first heat-transfer member (Figures 5-6, comprised of 224 and 227) has a sheet shape (Paragraph [0118], 227 being a “thermally conductive sheet”).
Regarding claim 13, Lee discloses a heat release method comprising: providing a first member (rear case 102) of a display device (mobile terminal 100) including a high-temperature part (main board 185 including heated drive chip 186’ and battery 191 in Figure 3), wherein the high-temperature part (186’ and 191) produces heat at a higher temperature than other parts of the display device (100) (see Paragraph [0006]); and 
installing a second member (frame 105) that is attachable (Paragraph [0102], rear case 102 is coupled to a rear surface of the frame 105) to the first member (102) including the high-temperature part (186’ and 191) (Figure 3-4 and Paragraphs [0051] and [0102], 102 including 185 and 191); 
installing, in the second member (105), a first heat-transfer member (Figures 5-6, comprised of 224 and thermally conductive sheet 227, where 227 is comprised of 2271-2273; NOTE: 224 is not defined in specification, but is likely conductive tape 226 or other conductive material layer) that is deformable (Paragraph [0119], 227 having elasticity) and configured to be in partial contact (see Figure 5-6) with the high-temperature part (186’) of the first member (102), and an elastic body (flexible material 228) configured to allow the first heat-transfer member (comprised of 224 and 227) of the second member (105) to abut on the high-temperature part (186’) (Figure 7, 226 contacting 186’ of 185) of the first member (102); and releasing heat of the high-temperature part (186’) of the first member (102) to an outside (Paragraph [0105], heat transferred through frame 105, where 105 is outside area accommodating 186 established by 220 and 185 as shown in Figure 5), wherein the first heat-transfer member (comprised of 224 and 227) installed in the second member (105) comprises a laminated sheet (Figure 6, 227 being a laminated sheet comprised of 2271-2273) (see Figures 2-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1, 2, 3, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Publication No. 2015/0241935) in view of Hartman (US Publication No. 2017/0150651).
Regarding claim 1, Jang discloses a display device (“mobile communication terminal”) comprising:
a first member (terminal body 40) including a high-temperature part (comprised of battery pack 41 and heat generation source 44), wherein the high-temperature part (41 and 44) produces heat at a higher temperature than other parts of the display device (“mobile communication terminal”); and 
a second member (battery cover 42) that is attachable (Paragraph [0069], battery cover 42 assembled on terminal body 40) to the first member (40) including a high-temperature part (battery pack 41), the second member (42) including a first heat-transfer member (Figures 6A-6B, radiant-heat part 45, including radiant-heat connection part 450) that is configured to be in partial contact (Claim 15, “radiant-heat connection part is disposed to be superposed on the second region of the battery pack”) with the high-temperature part (41 and 44) of the first member (40) (see Figures 6A-7). 
While Jang discloses wherein the first heat-transfer member is optionally comprised of graphite composites, Jang does not disclose wherein the first heat-transfer member is deformable, or an elastic body configured to allow the first heat-transfer member of the second member to abut on the high-temperature part of the first member, wherein the first heat-transfer member included in the second member comprises a laminated sheet.
However, Hartman teaches (in Figures 1, 4, and 10) wherein a first heat-transfer member (Figure 4, comprised of heat spreader 14 and electric shield 15) is deformable (Paragraph [0022], graphite heat spreaders 14 being flexible), and an elastic body (Figure 5, insulating layer 12; Paragraph [0019]-[0020], insulating layer 12 being open or closed cell foam) that allows the first heat-transfer member (comprised of 14 and 43) of the second member (Figure 10, comprised of sensitive components 16 and top glass 24) to abut on a high-temperature part (Figure 10, heat sources 18 and battery 19) of the first member (Figure 10, device 20), wherein the first heat-transfer member (comprised of 14 and 15) included in the second member (16/24) comprises a laminated sheet (Figure 4, layers 14 and 15 creating a laminated sheet with adhesive layers between each) (see Figures 1, 4, and 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the first heat transfer member of Jang for the first heat transfer member and elastic body in Hartman. Doing so would have provided EMI blocking capabilities through the electric shield layer (Paragraph [0025] in Hartman) and shock fortification to the internal components of the display device (Paragraph [0003] in Hartman). 
Regarding claim 2, Jang in view of Hartman teaches the display device according to claim 1, and further teaches (in Jang) wherein the high temperature part (comprised of 41 and 44) the first member (40) includes at least a first high-temperature part (battery pack 41) and a second high-temperature part (heat generation source 44 and main board) that is different from the first high-temperature part (battery pack 41) (see Figures 6A-6B).
Regarding claim 3, Jang in view of Hartman teaches the display device according to claim 2, and further discloses (in Jang) wherein the first high-temperature part (41) is detachable (Paragraph [0015], “a battery pack configured to be attachable to and detachable from the terminal body”) from the first member (terminal body 40), and wherein the second high-temperature part (44 and main board, where 44 is an application processor (AP) mounted on a mainboard) is fixed to the first member (terminal body 40) (Paragraph [0058], AP and main board mounted inside the rear side of the terminal body) (see also Figures 6A-7).
Regarding claim 8, Jang in view of Hartman teaches the display device according to claim 2, and further teaches (in Jang) wherein the first high-temperature part (41) and the second high-temperature part (44 and main board) produce heat (Paragraph [0064] in Jang, 44 being defined as a “heat generation source”; Paragraph [0018] in Hartman, battery being defined as an example of a heat source, where battery 19 in Hartman corresponds to battery pack 41 in Jang), and wherein an amount of heat produced by the first high-temperature part (41) is less than an amount of heat produced by the second high-temperature part (44 and main board) (Paragraphs [0007] and [0069], heat traveling from 44 to a cooler region of the battery pack 41).
Regarding claim 10, Jang in view of Hartman discloses the display device according to claim 2, and further teaches (in Jang) wherein the first high-temperature part (41) comprises a battery (Paragraph [0065], 41 being a “battery pack”).
Regarding claim 11, Jang in view of Hartman discloses the display device according to claim 2, and further teaches (in Jang) wherein the second high-temperature part (44 and main board) comprises a control board (Paragraph [0065], 44 being an application processor (AP) mounted on a main board) that is configured to control an operation of the display device (“mobile communication terminal”) (Paragraph [0065], 44 being an application processor (AP) mounted on a main board, thus capable of controlling an operation of the mobile communication terminal).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Publication No. 2015/0241935) in view of Hartman (US Publication No. 2017/0150651), with Youn (US Publication No. 2015/0155614) being used to show inherency.
Regarding claim 4, Jang in view of Hartman teaches the display device according to claim 2, where the first high-temperature part (battery pack 41) is a battery, but does not expressly teach wherein the first high-temperature part is deformable over time.
However, Youn discloses where a first high-temperature part (battery 240) is deformable over time (Paragraph [0194], battery 240 expanding during a period of use, wherein the first high-temperature part of Jang as modified by Hartman is battery pack 41). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2018/0007181).
Regarding claim 5, Lee discloses the display device according to claim 2, and further discloses wherein an area of a surface in which the first heat-transfer member (comprised of 224 and 227) is in contact (see Figure 5-6) with the first high-temperature part (186’) is similar to an area of a surface in which the elastic body (228) is in contact (see Figure 5-6) with the first heat-transfer member (comprised of 224 and 227).
Although Lee does not explicitly disclose that the area of a surface in which the first heat-transfer member (comprised of 224 and 227) is in contact with the first high-temperature part (186’) is larger than the area of a surface in which the elastic body (228) is in contact with the first heat-transfer member (comprised of 224 and 227), because the relationship between the first high-temperature part, elastic body, and first heat-transfer member of claimed invention has similar structure to the relationship between the first high-temperature part, elastic body, and first heat-transfer member of Lee, the stated size limitation of the contact area is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed degree because doing so would have limited the volume of the heat soak-able elastic body and increased the air gap between 227 and 105 (see Figure 5 in Lee), which would have increased heat dissipation. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2018/0007181) in view of Jang (US Publication No. 2015/0241935).
Regarding claim 6, Lee discloses the display device according to claim 2, and further discloses wherein a space (between 105 and 185 in Figure 5-6) is formed by attaching the second member (105) to the first member (102) (see Figure 4), but does not disclose wherein the space stores a second heat-transfer member including a portion coupled to the second high-temperature part and another portion coupled to a space-side surface of the first member.
However, Jang teaches wherein a space (Figure 6A-6B, space between battery cover 42 and battery 41 accommodating radiant-heat part 45) stores a second heat-transfer member (radiant-heat part 45 including radiant-heat connection part 450) including a portion (450) coupled to the second high-temperature part (battery pack 41 in Jang corresponding to battery 191 in Lee; Claim 15 in Jang, “the radiant-heat connection part is disposed to be superposed on the second region of the battery pack”) and another portion coupled to a space-side surface (Figures 6A-7, 45 and 450 coupled to bottom surface of 42) of the first member (battery cover 42 in Jang corresponding to rear case 102 in Lee).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the second heat transfer member of Jang to the second-high heat part and first member of Lee. Doing so would have provided an additional heat spreader to the display device, increasing heat dissipation from the main board (for example, heat dissipation from drive chips 186 show in Figure 4 of Lee) and battery while also avoiding heat from being spread to the antenna of the display device (Paragraph [0010] in Jang).
Regarding claim 7, Lee in view of Jang teaches the display device according to claim 6, and further teaches wherein heat of the first high-temperature part (185 including 186’ in Lee) is mainly released from the second member (105 in Lee) to an outside via the first heat-transfer member (124 and 127 in Lee) (Paragraph [0118] in Lee, heat from 127 transferred outside from 127 through frame 105), and heat of the second high-temperature part (battery 191 in Lee corresponding to battery 41 in Jang) is mainly released from the first member (rear case 102 in Lee corresponding to battery cover 42 in Jang) to an outside via the second heat-transfer member (45 and 450 in Jang) (Figures 6A-6B and Paragraph [0065], heat from battery 41 and heat spread to battery 41 from 44 necessarily escaping from rear cover/battery cover through contact with heart spreader 45/450).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2018/0007181) in view of Lyons (US Patent No. 2015/0234189) and Choo (US Publication No. 2012/0309473).
Regarding claim 9, Lee discloses the display device according to claim 2, but does not disclose wherein the display device is to be worn on a head of a user, and the first high-temperature part is positioned closer to the head of the user than the second high-temperature part is. 
Lyons teaches wherein a display device (50) is configured to be worn on a head of a user (see Figures 1-3b). 
Choo teaches wherein the first high-temperature part (Figure 3, circuit board 282 in Choo corresponding to mainboard 185 in Lee) is positioned closer to the head of the user than the second high-temperature part (“battery” in Choo corresponding to battery 191 in Lee) is (Figure 3 and Paragraph [0110] in Choo, circuit board 282 position closer to display 251 than battery, where battery is located between rear surface of lateral case 203 and rear case 202). (NOTE: Because circuit board is positioned closer to display in Choo, first high-temperature part is necessarily closer to user when display device is placed in head mounted display of Lyons - see Figure 1-3b in Lyons).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the display device of Lee with the head mounted display of Lyons and modified the display device of Lee such that the first high temperature part was closer to the head of the user than the second high-temperature part as taught in Choo. Combining the display device with the head mounted display would have allowed a user to transform their phone as a virtual reality or augmented reality device (Paragraph [0003] in Lyons), and modifying positions of the first and second high temperature parts would have enhanced the usability of the display device (Paragraph [0008] in Choo), for example, by allowing the user to easily exchange, upgrade, or replace the battery by simply removing the back cover.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841